IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Condemnation by the                :
Commonwealth of Pennsylvania,             :
Department of Transportation, of          :
Right-Of-Way for State Route 0022,        :
Section 034, in the Township of           :
Frankstown                                :
                                          :
Stewart M. Merritts, Jr.,                 :
                            Appellant     :
                                          :
                    v.                    :   No. 763 C.D. 2017
                                          :
Commonwealth of Pennsylvania,             :
Department of Transportation              :


PER CURIAM                              ORDER


      NOW, October 15, 2018, it is ordered that the above-captioned Memorandum
Opinion, filed February 26, 2018, shall be designated OPINION and shall be
REPORTED.